         Case 1:19-cv-00957-RBW Document 13 Filed 04/12/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JASON LEOPOLD, BUZZFEED, INC.,       )
                                     )
                  Plaintiffs,        )
                                     )
             v.                      )  Civil Action No. 19-cv-957 (RBW)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE, et al.,                     )
                                     )
                  Defendants.        )
____________________________________)

      DEFENDANTS’ RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE

       On April 11, 2019, the Court ordered the parties to show cause why this case should not be

consolidated with Electronic Information Privacy Center v. Department of Justice, No. 19-810.

Order, Dkt. 11. The government agrees to the consolidation, because these cases “involve a

common question of law or fact” under Federal Rule of Civil Procedure 42(a). Specifically, both

cases argue for disclosure of the same document, the final Mueller Report.

       Once consolidated, the Court should deny the pending motion for preliminary injunction

for the same reasons that it denied the request for the same emergency relief in Electronic

Information Privacy Center v. Department of Justice, No. 19-810, and order Plaintiffs to appear at

the status conference scheduled for May 2, 2019, at 10:00 a.m. A proposed order is attached.

Dated: April 12, 2019                        Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General
                                             Civil Division

                                             ELIZABETH J. SHAPIRO
                                             Deputy Director
                                             Federal Programs Branch



                                                1
Case 1:19-cv-00957-RBW Document 13 Filed 04/12/19 Page 2 of 3



                           /s/ Courtney D. Enlow
                           COURTNEY D. ENLOW
                           Trial Attorney
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, N.W.
                           Room 12102
                           Washington, D.C. 20005
                           Tel: (202) 616-8467
                           Email: courtney.d.enlow@usdoj.gov

                           Counsel for Defendants




                              2
         Case 1:19-cv-00957-RBW Document 13 Filed 04/12/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 12, 2019, I electronically transmitted the foregoing to the

parties and the clerk of court for the United States District Court for the District of Columbia using

the CM/ECF filing system.



                                               /s/ Courtney D. Enlow
                                               COURTNEY D. ENLOW
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, N.W.
                                               Room 12102
                                               Washington, D.C. 20005
                                               Tel: (202) 616-8467
                                               Email: courtney.d.enlow@usdoj.gov




                                                  3
         Case 1:19-cv-00957-RBW Document 13-1 Filed 04/12/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JASON LEOPOLD, BUZZFEED, INC.,       )
                                     )
                  Plaintiffs,        )
                                     )
             v.                      )  Civil Action No. 19-cv-957 (RBW)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE, et al.,                     )
                                     )
                  Defendants.        )
___________________________________ )

                                     [PROPOSED] ORDER

         Upon consideration of Defendants’ Response to the Court’s Order to Show Cause, it is

hereby ORDERED that this case is consolidated with Electronic Information Privacy Center v.

Department of Justice, No. 19-810.

         It is further ORDERED that Plaintiffs’ Motion for a Preliminary Injunction is DENIED for

the same reasons the Court denied the plaintiff’s request for the same emergency relief in

Electronic Information Privacy Center v. Department of Justice, No. 19-810.

         It is further ORDERED that Plaintiffs appear at the status conference scheduled for May

2, 2019, at 10:00 a.m.



Dated:                                       ____________________________________
                                             THE HONORABLE REGGIE B. WALTON
                                             UNITED STATES DISTRICT JUDGE




                                                1
